Citation Nr: 0837987	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a 
bilateral knee injury.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
a January 2006 rating decision, the RO, inter alia, denied 
service connection for PTSD.  In a February 2006 rating 
decision, the RO denied service connection for hemorrhoids, 
as well as residuals of a head injury, back injury, and 
bilateral knee injury.  

The Board notes that in August 2006, the veteran submitted a 
VA Form 9, Appeal to Board, on which he indicated that he did 
not wish to elect a Board hearing in connection with his 
appeal regarding the issue of service connection for PTSD.  
On an attached cover letter, however, the veteran's 
representative indicated that the veteran wished to request a 
Board hearing regarding his claim of service connection for 
PTSD.  

In September 2008, the Board sent the veteran a letter for 
the purpose of clarifying his wishes regarding a Board 
hearing.  He asked to respond within 30 days whether he 
wished to attend a Board hearing in Washington, D.C., at the 
RO, or via videoconference, or whether he did not wish to 
appear at a hearing.  The veteran was advised that if he did 
not respond to the letter within 30 days, the Board would 
assume that he did not wish to attend a hearing.  Having 
received no response from the veteran or his representative, 
the Board will proceed with consideration of the appeal, 
based on the evidence of record.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The record on appeal appears to be incomplete.  In that 
regard, the Board notes that the veteran has submitted 
private medical records in support of his claims, dated from 
December 2000 to March 2006.  Some of these records appear to 
have been compiled in connection with the veteran's claim for 
disability benefits from the Social Security Administration 
(SSA), apparently filed in 2003.  

Unfortunately, complete records from SSA have not yet been 
associated with the record on appeal.  It remains unclear 
whether the veteran has been awarded disability benefits and, 
if so, what disability or disabilities render him disabled.  
Under these circumstances, the RO must make an attempt to 
obtain pertinent records from the SSA.  See 38 C.F.R. § 
3.159(c) (2008) (providing that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists); see 
also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (noting 
that the relevance of outstanding records cannot be known 
with certainty before they are obtained)..

The Board also finds that a VA medical examination is 
necessary with respect to the veteran's claim of service 
connection for hemorrhoids.  A review of the service medical 
records shows that in March 1980, the veteran sought 
treatment for anal discomfort and bleeding.  The assessment 
was possible presence of hemorrhoids.  The veteran was given 
medication and instructed to return if the problem persisted.  
The veteran did not return and the remaining service medical 
records are negative for complaints or findings of 
hemorrhoids.  The record on appeal also includes post-service 
medical records showing recent treatment for hemorrhoids.  
The veteran claims that his current hemorrhoid condition 
began during service.  

Despite this evidence, the record on appeal does not contain 
a medical opinion as to whether the veteran's current 
hemorrhoid condition is causally related to his active 
service.  The Board finds that such an examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

Finally, a review of the record indicates that in July 2005, 
December 2005, and January 2006, the RO provided the veteran 
with letters for the purpose of satisfying the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA).  Since 
that time, however, the United States Court of Appeals for 
Veterans Claims (Court) has issued a decision imposing 
additional notification requirements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirements of 38 U.S.C.A. § 5103(a) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award).  The RO 
has not yet issued a letter complying with these additional 
requirements.  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The RO should contact SSA and request 
copies of records corresponding to the 
veteran's application for disability 
benefits in 2003, as well as medical 
records used in reaching its 
determination.

3.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of any 
current hemorrhoid disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that any current hemorrhoid 
disability identified on examination is 
causally related to the veteran's active 
service or any incident therein, 
including treatment in March 1980 for 
anal discomfort and bleeding.  The report 
of examination should include a complete 
rationale for all opinions rendered.  

4.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
claims.  If the veteran's claims remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




